Case 1:21-cv-01264-AT Document17 Filed 04/06/21 Page 1 of1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
RUFUS DAVIS, individually and on behalf of all DOC #. —_____
others similarly situated, DATE FILED: __4/6/2021

Plaintiff,

-against- 21 Civ. 1264 (AT)

WORLD NOMADS INC., TRIP MATE INC., ORDER
NATIONWIDE MUTUAL INSURANCE
COMPANY,

Defendants.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed Defendants’ letter at ECF No. 16. Accordingly, Defendants’ time to
answer or otherwise respond to the complaint is ADJOURNED until 21 days after the Court issues a
decision on their proposed motion to stay or transfer. The initial pretrial conference scheduled for
April 13, 2021, is ADJOURNED sine die.

By April 12, 2021, Plaintiff shall respond to Defendants’ letter at ECF No. 16.
SO ORDERED.

Dated: April 6, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
